Citation Nr: 1753002	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  14-06 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart disability, to include atherosclerotic cardiovascular disease and coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to January 1999.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for CAD, claimed as a heart disorder.  

In a December 2011 VA examination, a VA examiner diagnosed atherosclerotic cardiovascular disease and CAD in the Veteran.  See December 2011 VA examination.  Accordingly, the Board has characterized the issue as stated on the title page to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (regarding the scope of a claim).

In August 2015, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for further action consistent with the Board's remand directives.  The claim is back before the Board for further appellate proceedings.

Since the AOJ issued a May 2016 supplemental statement of the case (SSOC), the Veteran has submitted additional evidence, along with waivers of consideration of this evidence by the AOJ.  


FINDING OF FACT

The preponderance of the competent and credible evidence weighs against finding that the Veteran's heart disability was incurred in or attributable to his time on active duty.


CONCLUSION OF LAW

The criteria for service connection for a heart disability have not been met.
38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA and identified private treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

During the appeal period, the Veteran was last afforded a VA medical opinion in May 2016.  The Board has carefully reviewed the addendum VA opinion and finds that the opinion, along with the other evidence of record, is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As noted in the Introduction, the Board last remanded the claim in August 2015.  In pertinent part, the Board instructed the RO to: (1) undertake appropriate development to obtain outstanding evidence pertinent to the Veteran's claim; (2) obtain an addendum opinion addressing whether the Veteran's current heart disability is etiologically related to his documented chest pain in service; and (3) readjudicate the claim.  

The AOJ obtained and uploaded outstanding VA treatment records to the evidentiary record.  In May 2016, a VA examiner provided well-reasoned addendum opinions addressing the Veteran's complaints of chest pain and whether they were related to the Veteran's current heart disabilities.  The RO readjudicated the claim in a May 2016 SSOC.  Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure substantial compliance).

The Veteran has not made VA aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2017).
II.  The Merits of the Service Connection Claim 

The Veteran filed for entitlement to service connection for a heart condition in October 2010.  See October 2010 VA Form 21-4138.  

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.303(b), claims for chronic diseases enumerated in 38 C.F.R. § 3.309(a) benefit from a relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms, such as joint pain for degenerative joint disease, does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 
The Federal Circuit, however, has clarified that this notion of continuity of symptomatology since service under  38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arteriosclerosis is a disease specifically enumerated as a chronic disease under 38 C.F.R. § 3.309(a).  Accordingly, service connection may be granted on a presumptive basis for arteriosclerosis if it is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309(a).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first element under Shedden is met.  At a December 2011 VA examination, the examiner stated the Veteran had diagnoses of atherosclerotic cardiovascular disease and CAD.  See December 2011 VA examination.  Thus, the Veteran has a current heart disability for VA purposes.

The second Shedden element is also met.  The Veteran's service treatment records reveal chest pain complaints in 1986, a diagnosis of bradycardia in July 1990, chest pain complaints in June 1991, chest pain complaints and a diagnosis of bradycardia in July 1991, and a borderline echocardiogram showing ST elevation due to early repolarization in December 1992.  See August 2015 Board remand.  However, while some symptoms involving chest pain were present during service, the Board finds that presumptive service connection for arteriosclerosis is not warranted, as there was no showing of a combination of manifestations sufficient to identify the disease entity; specifically, the Veteran was not found to need continuous medication and did not exhibit workload of greater than 7 METs but not greater than 10 METs which resulted in dyspnea, fatigue, or syncope in service or within one year of separation.        

As such, the crux of this case centers on whether the Veteran's heart disability is attributable to time spent in service.  In a May 2016 VA addendum opinion, a VA examiner opined that the Veteran's heart disability was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  

The examiner iterated that the Veteran's "normal" ECG recorded in July 2010 indicated that the Veteran's bradycardia had resolved without residual.  See May 2016 VA examination.  Further, the examiner noted that "[w]hile Bradycardia is abnormal it [is] not necessarily a pathologic finding.  Well-conditioned athletes and younger people often have bradycardia."  Id.  The examiner also reasoned that "[i]f the Veteran's in-service bradycardia had been pathologic he would have been treated with pacemaker placement and this was not found."  Id.   

The examiner also found that the Veteran's CAD is at least as likely as not (50 percent or greater probability) incurred in or caused by multiple risk factors to include male sex, age, family history, hypertension and hypercholesterolemia/hyperlipidemia.  Specifically, he acknowledges that chest pain can be a symptom of CAD.  See May 2016 VA examination.  However, he noted that "chest pain is a very nonspecific symptom which is not pathognomonic for CAD."  Further, "in-service diagnostic work-ups ruled out CAD as an etiology of the chest pain."  Id.  Importantly, the examiner pointed out that "[p]ain or pressure in chest" was marked "No" by the Veteran and the "Heart" exam was marked "Normal" by the provider with no diagnosis of CAD in the Veteran's separation examination.  See September 1998 Report of Medical History and Report of Medical Examination.  Ultimately, the examiner analyzed a July 2010 medical treatment note describing the Veteran's "pre-cath symptoms as 'new onset exertional angina.'  This indicates that the Veteran's coronary symptoms were acute and not a 'carry over' from service."  See May 2016 VA examination.  

The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to offer opinions on complex medical matters.  Whether the Veteran's heart disability is related to his in-service complaints cannot be determined by mere observation alone.  The Board finds that determining the etiology of the Veteran's current heart disability is not within the realm of knowledge of a non-expert, and concludes that his nexus opinion in this regard is not competent evidence and therefore not probative of whether his heart disability is directly related to his active duty service.  Accordingly, the Board affords more probative weight to the opinion of the May 2016 VA examiner.  Thus, the Board denies the Veteran's claim for entitlement to service connection for a heart disability because the preponderance of the evidence weighs against the claim.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to service connection for a heart disability is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


